Citation Nr: 1017366	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's previously denied claim of service connection 
for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to May 
1975, and from December 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which reopened the Veteran's claim of 
service connection for an acquired psychiatric disorder and 
denied it on the merits.

Before the Board may consider the merits of previously denied 
claims, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 F. 
3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim of service connection for an acquired psychiatric 
disorder.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed December 2005 Board decision, reopened the 
Veteran's previously denied claim of service connection for 
an acquired psychiatric disorder and denied the claim on the 
merits.  This decision is final.  

3.  Since the December 2005 Board decision, new and material 
evidence has been received to reopen the Veteran's previously 
denied claim of service connection for an acquired 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board's December 2005 decision, which reopened the 
Veteran's previously denied claim of service connection for 
an acquired psychiatric disorder and denied it on the merits, 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2009).

2.  The evidence obtained since the December 2005 Board 
decision denying service connection for an acquired 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was initially denied service connection for a 
"nervous condition" in a March 1987 rating decision.  The 
RO found that the Veteran's claimed nervous condition was not 
shown in service.  Following multiple attempts to reopen his 
previously denied claim, the Board reopened it in a December 
2005 decision and denied it on the merits.  This decision of 
the Board was final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1104 (2009).

Pursuant to an application submitted in February 2007, the 
Veteran seeks to reopen his previously denied claim of 
service connection for an acquired psychiatric disorder.  
Generally, where prior decisions have become final, they may 
only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2005 Board 
decision included the Veteran's service treatment records 
(STRs), VA treatment records, other post-service treatment 
records, and statements received by the Veteran.  The Board 
denied the Veteran's claim finding that the Veteran did not 
have a mental disorder in service, nor was one shown to be 
caused or worsened by service.

Evidence received since the December 2005 Board decision 
includes statements from the Veteran again alleging sexual 
assault in service, but including an additional theory of 
service connection for posttraumatic stress disorder (PTSD); 
VA treatment records; private treatment records; an August 
2008 letter from the Veteran's psychiatrist indicating that 
his psychiatric disorders were aggravated by service; a Vet 
Center document, dated in August 2009, reflecting a diagnosis 
of PTSD; and a January 2009 letter from the Veteran's 
treating physician indicating his psychiatric disorder is 
related to his reported in-service stressors.  

Without need to discuss each new piece of evidence in depth, 
the Board finds that the Veteran's newly claimed theories of 
entitlement-aggravation of a preexisting psychiatric 
disability and PTSD based upon personal assault-warrant 
reopening of the Veteran's claim.  Additionally, there are 
newly received opinions from treating personnel indicating 
that the Veteran's current psychiatric disorders may be 
related to his claimed in-service stressors, and/or were 
aggravated by his claimed in-service stressors.  The Board 
finds that not only is this evidence new, as it was not 
before prior agency decision makers, it is material as it 
speaks to an unestablished fact necessary to substantiate the 
claim.  Namely, there is evidence that the Veteran has a 
newly diagnosed psychiatric disorder, PTSD, and his 
psychiatric disorders were either caused or worsened by his 
service.  The Board finds this evidence to be credible only 
for purposes of reopening his claim.  Thus, the Veteran's 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder is reopened.  


ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for an acquired psychiatric 
disorder is reopened.  


REMAND

In light of the newly submitted evidence and the VCAA, the 
Board finds that further development is necessary regarding 
the Veteran's claim of service connection for an acquired 
psychiatric disorder.  The Veteran has recently contended 
that he has PTSD due to the previously alleged in-service 
sexual assault, and Vet Center documents reflect a current 
diagnosis of PTSD.  Also, the Veteran and his treating 
physician indicated that he may have had a preexisting 
psychiatric disability that was aggravated by service.  

The Veteran has reported in-service personal assault based 
upon a drill instructor's request that he expose his penis in 
front of others and contends this caused him symptoms 
associated with PTSD.  See 38 C.F.R. § 3.304(f)(3).  The 
Veteran was never given notice compliant with the Veterans 
Claims Assistance Act of 2000 (VCAA) regarding a claim of 
PTSD based upon allegations of in-service sexual and/or 
personal assaults.  As such, the Board finds that the Veteran 
should be specifically advised of the types of corroborative 
evidence he can submit in order to substantiate his claim 
based upon a personal/sexual assault.  See 38 C.F.R. 
§ 3.103(c)(2).  

As the Veteran has not been provided the specific notice as 
required for veterans claiming PTSD due to personal trauma-
including sexual assault.  The Board finds a remand is 
necessary to provide the Veteran with such notice.  Any 
further development should be performed, including a VA 
examination if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that notice is provided to the 
Veteran of his rights and responsibilities 
under the VCAA with respect to his claim 
of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
The notice should include the alternative 
sources for corroborative evidence 
regarding the occurrence of a sexual 
and/or personal assault in service.  The 
RO/AMC should perform any development 
deemed necessary following any additional 
information provided by the Veteran, 
including a VA examination if warranted.

2.  After conducting any additional 
indicated development, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional procedural 
development and the Board, at this time, does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


